DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s filing on 07/01/2020.
Priority
3. 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
4. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
6. 	Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims, in lines 5-10, “a feedforward controller (10, 20) to calculate, 
(a)	if a first deviation (being the deviation in the current control cycle from a target output, as claimed to define in lines 8-9) and a second deviation (being the deviation in the immediately preceding/previous control cycle, as claimed to define in lines 9-10) have different polarities, 
(b)	a second control variable in a current control cycle according to a difference between the first deviation and the second deviation 
(c)	so that a change in the output from an immediately preceding control cycle to the current control cycle is prevented”, is indefinite. 
FIRST, Applicant’s condition (a) for calculation (b) is because of having a 1st & 2nd deviation different polarity for current cycle (claim 1, lines 5-6; Spec Para 32-35). However, Applicant then defines “the second deviation being the deviation in the immediately preceding/previous control cycle” (claim 1, lines 9-10), which are contradicting with each other. SECOND, it is not clear and contradictory with the feedforward controller’s reasons/conditions between a vs. c, leading to actual second control variable calculation. Applicant is claiming having the feedforward controller to calculate a second control variable based on/only because of (a) ‘the 1st and 2nd deviation having different polarities’, meaning a changed output. However, next Applicant claims reason/purpose/condition (c) for calculation is described as ‘a change in the output from an immediately preceding control cycle to the current control cycle is prevented’, meaning unchanged output, which makes the claim language contradictory, unclear and indefinite, operation wise.
[NOTE. due to the lack of clarity defining (a) ‘polarities’ regards to 1st and 2nd deviation with corresponding control cycle and (b) feedforward controller’s conditions for 2nd control variable calculation, under Broadest Reasonable Interpretations (BRI), going forward for Examination, ‘polarities’ is interpreted as simply being changed output/parameters. Furthermore, Examiner suggests to clear up the claim language pertaining to, how is it that feedforward controller is detecting and/or determining 1st and 2nd deviation, and their corresponding polarities with respective control cycle (See, Applicant’s own SPEC, Para 32-35)]
Regarding claim 2, Applicant claims, “the second deviation includes a second voltage deviation which is the voltage deviation in the immediately preceding control cycle, and if the first voltage deviation and the second voltage deviation have different polarities, the feedforward controller calculates the second control variable in the current control cycle according to a difference between the first voltage deviation and the second voltage deviation so that the change in the output voltage from the immediately preceding control cycle to the current control cycle is prevented”, is indefinite. FIRST, Applicant’s condition for calculation is because of having a 1st & 2nd deviation different polarity for current cycle. However, Applicant then defines “the second deviation being the deviation in the immediately preceding/previous control cycle”, which are contradicting with each other. SECOND, it is not clear and contradictory with the feedforward controller’s reasons/conditions leading to actual second control variable calculation. Applicant is claiming having the feedforward controller to calculate a second control variable based on/only because of (a) ‘the 1st and 2nd deviation having different polarities’, meaning a changed output. However, next Applicant claims reason/purpose/condition (c) for calculation is described as ‘a change in the output from an immediately preceding control cycle to the current control cycle is prevented’, meaning unchanged output, which makes the claim language contradictory, unclear and indefinite, operation wise.
Claim Rejections - 35 USC § 102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
8. 	Claims 1-2, 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al. (“Tang”, CN 103812342).

    PNG
    media_image1.png
    709
    1032
    media_image1.png
    Greyscale

Above figure, and content in this Table corresponds to Tang [Fig. 9, Para 13-20 and 33], used for following rejection
Power converter control device ‘110, 122, 124’ final output is control signal Vp
Power converter100, being single or multi-phase 104
Vref being target voltage -corresponding to load 102 associated with a voltage identification (VID), determining 100’s set/targeted point; Para 15
Feedback control variable calculator- Proportional Integral Derivative (PID) Compensator filter 130 received error voltage e and output voltage V0, and based on the received information, calculated 1st control variable
Feedforward determination unit –linear controller 116 providing FF_L, being is ratio of ‘Vtarget/Vin’
Feedforward variable calculator -adjustor 118 having look-up table or other digital means/formulas for multiplication or adding control (See, Fig. 2, 3), receiving ‘116’s output, A and B’ to provide 2nd control variable 
A 1st deviation being Vavp derived thru combined operation of ‘122 and adaptive voltage positioning unit 124’ 
A 2nd second deviation being parameter A digitally controlled by B in 118- wherein A being one more system variable (i.e. of preceding or current control cycle’s changed output/polarities) and B being programmable control variable
current control cycle and/or preceding cycle is detected via V0 or Vavp. Note., Applicant fail to teach how exactly ‘control cycle’ is being detected by feedback and feedforward controller, in the claims.



Table I
Regarding claim 1, Tang teaches (Fig. 9; Para 13-20, 33) a power converter control device (110, 122, 124) for a power converter (100; Para 9-13) whose output changes (100’s output being Vo) according to a control signal (‘110, 122, 124’ combined final control signal being Vp), the power converter control device (100) comprising:
a feedback controller (FB Ctr; Para 15) to calculate, in each control cycle (control cycle of 100 using switching operation and their corresponding outputs, determined by 112, wherein current control cycle output is detected via V0 or Vavp, and preceding cycle can be determined using parameter A, which Tang teaches having the ability to detect various control systems), a first control variable (1st control variable being output of feedback control variable ‘PID compensator 130’) based on a deviation (DEVIATION) in the output (Vo) from a target output (Vref -corresponding to load 102 associated with a voltage identification (VID), determining 100’s set/targeted point; Para 15);
a feedforward controller (FF Ctr) to calculate, if a first deviation (Vavp derived thru combined operation of ‘122 and adaptive voltage positioning unit 124’) and a second deviation (using parameters A controlled by B- wherein A being one more system variable (i.e. of preceding or current control cycle) and B being programmable control variables/parameters/thresholds) have different polarities (changed outputs for current vs. preceding cycle), a second control variable (2nd control variable is output of 114:118) in a current control cycle according to a difference (combined operation of 116, 118) between the first deviation (Vavp) and the second deviation (A controlled by B in 118) so that a change in the output from an immediately preceding control cycle to the current control cycle is prevented (to keep the output constant; Para 17), the first deviation (Vavp) being the deviation in the current control cycle (control cycle of 100 using switching operation and their corresponding outputs, determined by 112, wherein current control cycle output is detected via V0 or Vavp, and preceding cycle can be determined using parameter A, which Tang teaches having the ability to detect various control systems), the second deviation being the deviation in the immediately preceding control cycle (A controlled by B in 118; control cycle of 100 using switching operation and their corresponding outputs, determined by 112, wherein current control cycle output is detected via V0 or Vavp, and preceding cycle can be determined using parameter A, which Tang teaches having the ability to detect various control systems); and
a control signal generator (112 providing control signal Vp, based on output of control variable adding unit (which considers/adds/compares both 1st and 2nd control variable)) to generate the control signal (Vp) in each control cycle, according to the first control variable (1st control variable) and the second control variable (2nd control variable).
Regarding claim 2, Tang teaches the power converter (100) includes a DC-to-DC converter whose output voltage (Vo) changes according to the control signal (Vp), the target output includes a target voltage (Vref), the feedback controller (FB Ctr) calculates the first control variable (1st control variable), based on a voltage deviation(DEVIATION being passed to ‘120-control variable adding unit’, respectively) of the output voltage (Vo) from the target voltage (Vref), the first deviation (Vavp) includes a first voltage deviation which is the voltage deviation in the current control cycle, the second deviation (A controlled by B in 118) includes a second voltage deviation (Fig. 3-4, 9; 116, 118) which is the voltage deviation in the immediately preceding control cycle, and if the first voltage deviation (Vavp) and the second voltage deviation (A controlled by B in 118) have different polarities (changed outputs), the feedforward controller (FF Ctr) calculates the second control variable (2nd control variable) in the current control cycle according to a difference between the first voltage deviation (Vavp) and the second voltage deviation (A controlled by B in 118) so that the change in the output voltage from the immediately preceding control cycle to the current control cycle is prevented (to keep the output constant; Para 17).
Regarding claim 7, Tang teaches the feedforward controller (FF Ctr) calculates the second control variable (2nd control variable) only in a control cycle in which the first deviation (Vavp) and the second deviation (A, B) have different polarities.
Regarding claim 8, Tang teaches  the feedforward controller (FF Ctr) calculates the second control variable (2nd control variable) from a control cycle (control cycle of 100 using switching operation and their corresponding outputs, determined by 112) in which the first deviation (Vavp) and the second deviation (A controlled by B in 118) have different polarities (changed outputs for current vs. preceding cycle) until a control cycle (since 118 receiving one/more system variable of 100’s control cycle, using parameter A, wherein 118 includes look-up table/memories/other digital means to control A by another digital parameter like B) in which the deviation in the output reaches a local extreme value (B).
Allowable Subject Matter
8. 	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, a search of prior art(s) failed to teach “the power converter control device, further comprising: a learning data creator to collect, while the DC-to-DC converter is in operation, a plurality of sets of learning data, each set including a plurality of predetermined operational data and an actual gain value of the feedforward control gain during the operation; and a learning data processor to calculate a gain value of the feedforward control gain, using the plurality of sets of learning data collected by the learning data creator and an allowable amplitude value of the output voltage relative to the target voltage, the plurality of operational data includes a maximum amplitude actual value of the output voltage relative to the target voltage, wherein the learning data processor includes: a first calculator to calculate, using the plurality of sets of learning data, a weighting factor between neurons of a neural network which includes a plurality of input layers to which the plurality of operational data are set and an output layer to which the actual gain value is set; and a second calculator to calculate, as a candidate value of the feedforward control gain, a value obtained in the output layer when the maximum amplitude actual value included in the plurality of operational data is converted into the allowable amplitude value and the allowable amplitude value is set to one of the plurality of input layers in the neural network to which the weighting factor calculated by the first calculator is applied.
Claims 4-6 are depending from claim 3. 
Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
DE 10-2016- 111-411-A1
Furthermore DE 411 teaches (Fig. 3) a power converter control device (100) for a power converter (316) whose output changes (Vout changes during PFM vs. PWM modes, during different switching control cycles, hence polarity change is also expected) according to a control signal (respective outputs of ‘312, 314’), the power converter control device (100) comprising:
a feedback controller (302, 304, 306’s proportional-differential elements) to calculate, in each control cycle (Vout changes during PFM vs. PWM modes, during different switching control cycles), a first control variable (ERR) based on a deviation in the output (output of 302) from a target output (Vtarger related to the load);
a feedforward controller (318, 320, 324, 310 and Z^-1) 
to calculate, if a first deviation and a second deviation have different polarities (Vout changes during PFM vs. PWM modes, during different switching control cycles, hence polarity change is also expected), 
a second control variable (310’s output) in a current control cycle 
according to a difference between 
the first deviation (since err is received in 310, eventually, and thus determining 1st deviation where summation is used to consider ‘adjusted err’ and delta D) and 
the second deviation (while preceding control cycle 2nd deviation can be any one ‘PFM ZU PWM’ input or Vin(n) or Vtarget inputs, since 320 can detect various system parameters and 324 having the ability to digitally control those parameters, based on received inputs in 320);  
so that a change in the output from an immediately preceding control cycle to the current control cycle is prevented (so that selectively one of the modes of operation between PWM vs. PFM can be prevented, if necessary, using Toff), 
the first deviation being the deviation in the current control cycle (since err is received in 310, eventually, and thus determining 1st deviation where summation is used to consider ‘adjusted err’ and delta D), 
the second deviation being the deviation in the immediately preceding control cycle (while preceding control cycle 2nd deviation can be any one ‘PFM ZU PWM’ input or Vin(n) or Vtarget inputs, since 320 can detect various system parameters and 324 having the ability to digitally control those parameters, based on received inputs in 320); and
a control signal generator (312, 314) to generate the control signal (output of 314) in each control cycle, according to the first control variable (ERR) and the second control variable (310’s output). 


Table II
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-TH 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        

	/THIENVU V TRAN/                                              Supervisory Patent Examiner, Art Unit 2839